DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/29/21 was considered by the examiner.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Rosemarie Orescan on 3/4/22.

The application has been amended as follows: 

27.	(Currently amended) An acylated analogue of human insulin, the group consisting of:
A22K(N(eps)tetradecanedioyl-gGlu-2xOEG), B3E, B27E, B28E, B29R, desB30 human insulin;

A22K(N(eps)tetradecanedioyl-4xgGlu), B3E, B27E, B28E, B29R, desB30 human insulin;
A14E, A22K(N(eps)tetradecanedioyl-4xgGlu), B3E, B27E, B28E, B29R, desB30 human insulin;
A22K(N(eps)tetradecanedioyl-gGlu-2xOEG), B3E, B27P, B28E, B29R, desB30 human insulin;
A22K(N(eps)tetradecanedioyl-4xgGlu), B3E, B27E, B29R, desB30 human insulin;
A22K(N(eps)tetradecanedioyl-gGlu-2xOEG), B3E, B28D, B29R, desB30 human insulin;
A14E, A22K(N(eps)tetradecanedioyl-4xgGlu), B3Q, B28D, B29R, desB30 human insulin;
A14E, A22K(N(eps)tetradecanedioyl-4xgGlu), B3Q, B27E, B28E, B29R, desB30 human insulin;
A22K(N(eps)tetradecanedioyl-4xgGlu), B3E, B28D, B29R, desB30 human insulin;
A22K(N(eps)tetradecanedioyl-4xgGlu), B3E, B26E, B28E, B29R, desB30 human insulin;
A22K(N(eps)tetradecanedioyl-4xgGlu), B3E, B26E, B29R, desB30 human insulin;
A22K(N(eps)tetradecanedioyl-4xgGlu), B3E, B26E, B27P, B28R, desB29, desB30 human insulin;
A22K(N(eps)tetradecanedioyl-4xgGlu), B3E, B27E, B28R, desB29, desB30 human insulin;
A8R, A22K(N(eps)tetradecanedioyl-4xgGlu), B3E, B26E, B29R, desB30 human insulin;
A8R, A22K(N(eps)tetradecanedioyl-4xgGlu), B3E, B26E, B27P, B28R, desB29, desB30 human insulin;

A22K(N(eps)tetradecanedioyl-4xgGlu), B3E, B26E, B27E, B28R, desB29, desB30 human insulin;
A8R, A22K(N(eps)tetradecanedioyl-4xgGlu), B3E, B26E, B27E, B28R, desB29, desB30 human insulin;
A22K(N(eps)tetradecanedioyl-4xgGlu), B3E, B28E, B29P, B30R human insulin;
A22K(N(eps)tetradecanedioyl-4xgGlu), B3E, B26E, B28E, B29P, B30R human insulin;
A22K(N(eps)tetradecanedioyl-4xgGlu), B3E, B27E, B28E, B29P, B30R human insulin;
A8R, A22K(N(eps)tetradecanedioyl-4xgGlu), B3E, B26E, B28E, B29R, desB30 human insulin;
A8R, A22K(N(eps)tetradecanedioyl-4xgGlu), B3E, B27E, B28E, B29R, desB30 human insulin;
A22K(N(eps)Hexadecanedioyl-gGlu-2xOEG), B3E, B27E, B29R, desB30 human insulin;
A14E, A22K(N(eps)hexadecanedioyl-gGlu-2xOEG), B3E, B27E, B28E, B29R, desB30 human insulin;
A14E, A22K(N(eps)hexadecanedioyl-4xgGlu), B3E, B27E, B28E, B29R, desB30 human insulin;
A22K(N(eps)hexadecanedioyl-4xgGlu), B3E, B27E, B28E, B29R, desB30 human insulin;
A22K(N(eps)hexadecanedioyl-gGlu-2xOEG), B3E, B27P, B28E, B29R, desB30 human insulin;
A22K(N(eps)hexadecanedioyl-4xgGlu), B3E, B27P, B28E, B29R, desB30 human insulin;
A22K(N(eps)hexadecanedioyl-gGlu-2xOEG), B3E, B27E, B28E, B29R, desB30 human insulin;
A22K(N(eps)hexadecanedioyl-4xgGlu), B3E, B27E, B29R, desB30 human insulin;

A22K(N(eps)tetradecanedioyl-4xgGlu), B3E, B26E, B28D, B29R, desB30 human insulin;
A22K(N(eps)tetradecanedioyl-4xgGlu), B3E, B26E, B27E, B29P, B30R human insulin;
A22K(N(eps)tetradecanedioyl-4xgGlu), B3E, B26E, B27E, B28E, B29R, desB30 human insulin;
A22K(N(eps)hexadecanedioyl-4xgGlu), B3E, B28D, B29R, desB30 human insulin; 
A22K(N(eps)tetradecanedioyl-4xgGlu), B3E, B27P, B28E, B29R, desB30 human insulin;
A22K(N(eps)tetradecanedioyl-4xgGlu), B3Q, B26E, B29R, desB30 human insulin;
A22K(N(eps)tetradecanedioyl-4xgGlu), B3Q, B26E, B28E, B29R, desB30 human insulin;
A22K(N(eps)hexadecanedioyl-4xgGlu), B3E, B26E, B29R, desB30 human insulin;
A22K(N(eps)hexadecanedioyl-gGlu-2xOEG), B3E, B26E, B29R, desB30 human insulin;
A22K(N(eps)hexadecanedioyl-gGlu-4xOEG), B3E, B26E, B29R, desB30 human insulin;
A22K(N(eps)hexadecanedioyl-gGlu-6xOEG), B3E, B26E, B29R, desB30 human insulin;
A22K(N(eps)hexadecanedioyl-4xgGlu-2xOEG), B3E, B26E, B29R, desB30 human insulin; and
A22K(N(eps)hexadecanedioyl-4xgGlu), B3Q, B26E, B29R, desB30 human insulin, wherein the analogue is prone to dissociation into monomers following subcutaneous injection.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Claims 27-32 and 35-36 are allowed. The closest prior art is Madsen et al. (previously presented). Madsen et al. teach acylated analogues of insulin. However, the insulin analogues of instant claim 27 are shown to dissociate into monomers, are more stable and are absorbed quickly after subcutaneous injection. The improved properties are unexpected. Therefore, the claimed acylated insulin analogues are novel. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
	Claims 27-32 and 35-36 are allowed. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TARA L MARTINEZ whose telephone number is (571)270-1470. The examiner can normally be reached Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TARA L MARTINEZ/Examiner, Art Unit 1654                                                                                                                                                                                                        

/JULIE HA/Primary Examiner, Art Unit 1654